Fuller, J.
On this appeal from a judgment and order overruling a motion for a new trial in an action on a promissory note, the only points embraced in the assignments of error that are touched upon in the argument of counsel for appellants are to the effect that the court erred in finding that a settlement and mutual satisfaction of all matters of difference set forth in certain counterclaims had been consummated prior to the execution and delivery of such note; but as our attention is called to no particulars wherein the evidence is deemed insufficient to sustain any of the findings of fact, the presumption that the decision is fuller justified must prevail. Nor is there any merit in the contention that a settlement was not alleged, and that the court failed to rule upon appellants’ exceptions to certain depositions which were properly read in evidence.
Finding no reversible error, the judgment of the circuit court is affirmed.